THE THIRTEENTH COURT OF APPEALS

                                   13-16-00222-CV


                THE ESTATE OF RUBEN LOPEZ, M.D.
                                 v.
  BARBARA SONDOCK, IN HER INDIVIDUAL CAPACITY AND AS INDEPENDENT
      EXECUTOR OF THE ESTATE OF MARVIN SONDOCK, DECEASED


                                    On Appeal from the
                     107th District Court of Cameron County, Texas
                          Trial Cause No. 2015-DCL-02604-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

September 15, 2016